Citation Nr: 1341354	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board is aware that the RO has treated this claim as though it were an attempt to reopen a previously denied claim.  However, following the August 2007 rating decision, the Veteran filed a December 2007 notice of disagreement, which was followed by the issuance of a July 2008 statement of the case.  In August 2008, the Veteran submitted a statement "in support of [his] Notice of Disagreement of service connection of [his] Hypertension condition as a due and proximate result of [his] Diabetes Mellitus II condition."  With this statement, the Veteran attached a statement by his private physician related to his hypertension.  The Board finds this to effectively be a statement in lieu of a VA Form 9, which operated as a timely substantive appeal.  Moreover, following the Veteran's submission of an actual VA Form 9 in August 2009, which the RO deemed untimely, the RO issued a September 2009 supplemental statement of the case discussing service connection for hypertension which implies that the issue remained under appeal.  Thus, even if the August 2008 statement was not received, the Board would, in light of this procedural posture, accept jurisdiction of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).  Thus, the Board has characterized the issue on appeal as entitlement to service connection for hypertension, rather than whether new and material evidence has been received to reopen the claim for service connection for hypertension.

The Board also notes that on an August 2009 VA Form 9, the Veteran indicated his desire for a Board hearing in Washington, D.C.  However, on a subsequent VA Form 9, received in August 2012, he clearly indicated that he does not want a Board hearing.  The August 2009 hearing request is therefore withdrawn.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for hypertension is decided.  

In March 2010, the Veteran was afforded VA examination at which time the hypertension diagnosis was confirmed.  As to the opinion on the etiology of the Veteran's hypertension, the examiner stated as follows:  "The claimant has essential hypertension.  It is not aggravated by diabetes.  There are findings of hypertensive heart disease cardiomegaly on chest x-ray."  The examiner gave no rationale or basis for the opinion that hypertension was not aggravated by the service-connected diabetes.  The examiner also failed to explain the relevance of the statement related to hypertensive heart disease.  Moreover, the examiner did not discuss an August 2008 statement by Dr. J.V., which confirms that the Veteran's diabetes mellitus predated his hypertension.  The VA examiner essentially provided a negative nexus opinion related to the secondary causation question without a rationale based upon a complete review of the record and failed to explain the relevance of the statements that were made.  For these reasons, the Board finds the March 2010 VA examination report to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  For these reasons, the Board finds that a remand is necessary in order to afford the Veteran new VA examination to determine if his hypertension is related to, including aggravated by, his service-connected diabetes mellitus.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  If any requested records related to remand instruction 1 are not available, the claims files should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's hypertension.

The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hypertension is etiologically related to his active service, or was caused or permanently worsened by the service-connected diabetes mellitus.  

The examiner must consider all relevant evidence of record, to include the various statements by the Veteran found within the claims file, as well as the August 2008 private physician's statement confirming that the Veteran's diabetes mellitus predated his hypertension.  For purposes of the opinion, the examiner should assume that the Veteran is credible in reporting his history.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the claim of entitlement to service connection for hypertension.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

